DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1-2, 8-9 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US 20030145459 A1).
	Regarding claims 1 and 8, Yamamoto discloses a module bonding installation apparatus, and method for practicing the apparatus, for bonding an IC chip onto a glass substrate (e.g., glass LCD board) of a display panel (Abstract; Figs. 1-2; para. 0001, 0013, 0027, 0183), said apparatus comprising: a cushion material (e.g., the protection tape 10 in Figs. 2-5) supply end, configured to feed a cushion material, wherein the cushion material is used for cushioning and uniforming heat conduction in said bonding operation (para. 0090); a cushion material recovery end, configured to recover the cushion material (para. 0091); a first driver, configured to drive the cushion material 
	Regarding claims 2 and 9, Yamamoto discloses: wherein the detection device comprises: wherein the detection device comprises a sensor (e.g., 51K) which detects a parameter of distance thereof from the cushion material at the cushion material supply end (para. 0101; para. 0118: “The length of the protection tape 10 fed from the protection tape reel 77 is measured by the number of the detection pieces 88 passing through the sensor 51K”), and a computing mechanism configured to obtain from the sensor the parameter of distance from the cushion material at the cushion material supply end to the sensor,  calculates the feeding length of the cushion material at the cushion material supply end in the unit time based on the parameter of the distance of 
	Regarding claims 18 and 19, Yamamoto discloses: wherein the detection device is configured to control the first driver and the second driver to respectively drive the cushion material supply end and the cushion material recovery end to rotate in such rates that a portion of the cushion material that is contact with a bonding press head and serves the purposes of cushioning and uniforming heat conduction in a current chip pressing and bonding operation doesn't overlap an immediate previous portion of the cushion material that is contact with the bonding press head and serves the purposes of cushioning and uniforming heat conduction and that has previously been used for a predetermined number of chip pressing and bonding operations, and wherein a gap between the portion of the cushion material used in the current chip pressing and bonding operation and the immediate previous portion of the cushion material that has previously been used for the predetermined number of chip pressing and bonding operations is kept minimal (para. 0015-0016, 0024, 0030, 0117-0120).
	Regarding claim 20, Yamamoto discloses: wherein the detection device is configured to control the first driver and the second driver to rotate at such rates that the portion of the cushion material tangent to both the cushion material supply end and the cushion material recovery end is kept substantially level (Figs. 2-5; para. 0117-0120).  


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claims 3-6, 10-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of IWATA et al. (CN 104106173 A, machine translation of English).
Regarding claims 3-4 and 10-11, Yamamoto discloses: wherein the sensor detects a distance A thereof from the cushion material at the cushion material supply end, and the computing mechanism is configured to obtain the parameter of distance A between the sensor and the cushion material at the cushion material supply end (see discussion for claim 2 above). Yamamoto further discloses: the cushion material supply end comprises a cushion material tube (77), around which the cushion material is wound (para. 0092).
Yamamoto does not mention explicitly: said sensor is a laser displacement sensor; wherein the laser displacement sensor has a distance D from a center of the cushion material tube at the cushion material supply end; a laser ray emitted by the laser displacement sensor is incident perpendicularly to a line tangential to a circumference of the cushion material tube, and a straight line where the laser ray emitted by the laser displacement sensor is located passes through the center of the cushion material tube.
IWATA discloses a laser displacement sensor (240 in Fig. 1), wherein said laser displacement sensor has a distance D from a center of a raw material tube (110) at the raw material supply end (para. 0055); a laser ray emitted by the laser displacement sensor is incident perpendicularly to a line tangential to a circumference of the raw 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate IWATA laser displacement sensor into the Yamamoto apparatus to arrive the claimed invention. As it is well known or obvious in the art, doing so would provide a displacement detector that can determine displacements of any targets regardless of differences in light reflectivity with a high degree of accuracy. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Regarding claims 5 and 12, Yamamoto does not but the teaching of IWATA includes: wherein a full roll of the material wound around the raw material tube has a radius R, and the distance D between the sensor and the center of the raw material tube at the raw material supply end is larger than the radius R of the full roll of raw material wound around the cushion material tube (Fig. 1).  
The combination of Yamamoto and IWATA is silent on: said distance D is no more than 3 times the radius R of the full roll of cushion material wound around the cushion material tube.  
However, the feature in question is deemed to be related merely to minor adjustment in the positioning of the laser displacement sensor relative to the center of 
Regarding claim 6, Yamamoto discloses: said module bonding installation comprising a boding press head (21), wherein the cushion material is fed by the cushion material supply end, processed by the bonding press head, and then recovered by the cushion material recovery end (para. 0090-0091).
Regarding claim 13, Yamamoto discloses: said method further comprising: at the detection step, the sensor detects the parameter of the distance thereof from the cushion material at the cushion material supply end (para. 0118); at the feedback and control step, the computing mechanism obtains from the sensor the parameter of the distance from the cushion material at the cushion material supply end to the sensor, calculates the feeding length of the cushion material at the cushion material supply end in the unit time and feeds the calculation result back to the first or second driver (para. 0118).  
Regarding claim 14, Yamamoto discloses: wherein the first driver comprises a feeding motor (32D); at the feedback and control step, the computing mechanism feeds the calculation result back to the first driver, and the first driver controls the motor to rotate (para. 0118).  

Regarding claim 16, Yamamoto discloses: at the detection step, the sensor detects the distance thereof from the cushion material at the cushion material supply end in real time; at the feedback and control step, the computing mechanism obtains from the sensor mechanism the distance from the cushion material at the cushion material supply end to the sensor and feeds the distance back to the first or second driver in real time, wherein the detection step is synchronously performed with the feedback and control step (para. 0117-0120).  
Yamamoto does not mention explicitly: said detection device is a laser displacement sensor comprising a laser displacement detection mechanism. However, as discussed above for claims 3-4 and 10-11, the combination of Yamamoto and IWATA renders the claimed invention obvious.
Regarding claim 17, Yamamoto discloses: at the detection step, one operation of a bonding press head is taken as a detection cycle, and the distance from the cushion ial recovery end, and waits for the next detection cycle (para. 0117-0120).  
Yamamoto does not mention explicitly: said detection device is a laser displacement sensor comprising a laser displacement detection mechanism. However, as discussed above for claims 3-4 and 10-11, the combination of Yamamoto and IWATA renders the claimed invention obvious.
	Regarding claim 21, Yamamoto discloses: wherein a thickness of the cushion material is unneglectable (para. 0015), and if the calculated W is greater than 360o and the feeding motor needs to rotate more than one revolution and less than two revolutions to feed a portion of cushion material for a next chip pressing and bonding operation, then the feeding motor is controlled to first perform the first revolution before performing the partial second revolution (the required operation of the feeding motor is either anticipated by or obvious from the structure and configuration of Yamamoto’s Figs. 2-5 and para. 0117-0120).
Yamamoto does not but IWATA teaches: wherein a real angle to be rotated in the partial second revolution is calculated based on a radius of an outermost cushion material roll remaining on the cushion material roll tube at the start of the partial second .

Response to Arguments
6.	Applicant's arguments received 02/16/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-5 as set forth above in this Office action.

Contact Information
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.S/Examiner, Art Unit 2862                  

/TOAN M LE/Primary Examiner, Art Unit 2864